DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s arguments and remarks filed on 04/06/2022.
Claims 1-20 are pending.
Claims 1, 10 and 15 are independent. 


Response to Arguments
Applicant’s arguments, see pages 2-4, filed 04/06/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nojima et al. (US 5,644,199).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajouke (US 2010/0188071) in view of Ambrosio (US 2015/0283911) in view of Nojima et al. (US 5,644,199).

Re claim 1, Kajouke teaches (Figure 1-2) a method comprising:
applying a small signal frequency sweep to a motor drive system (para 34) wherein the motor drive system includes an inverter (108 and 204), and a motor (motor, para 22);
acquiring frequency response data in response to said frequency sweep in order to determine resonances in the motor drive system (para 39); and
setting parameters of the motor drive system depending on the acquired frequency response data (para 45; “resonant frequency detection process 300 identifies a resonant frequency on the bus, the resonant frequency detection process 300 continues by updating the control scheme for the inverter module”);
but fails to explicitly teach an output filter;
wherein applying the small signal frequency sweep comprises applying a voltage signal to the motor;
Ambrosio teaches (Figures 2A) an output filter (45, para 35).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Kajouke with that taught by Ambrosio to add an output filter for the purpose/advantages of filtering unwanted switching voltages (see Ambrosio, para 20).
Kajouke in view of Ambrosio does not teach or suggest wherein applying the small signal frequency sweep comprises applying a voltage signal to the motor.
However, Nojima teaches (Figure 1) wherein applying the small signal frequency sweep (signals 124 and 126) comprises applying a voltage signal to the motor (col 9 lines 59-67; the signal can be a voltage signal).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Kajouke with that taught by Ambrosio further with that taught by Nojima to control the speed of the motor based on the feedback (see Nojima, col 6 line 1).

Re claim 2, Kajouke in view of Ambrosio in view of Nojima teaches the method as claimed in claim 1, wherein the voltage signal is a low voltage magnitude signal to the motor over a frequency range (see Nojima; col 9 lines 59-67).

Re claim 3, Kajouke in view of Ambrosio in view of Nojima teaches the method as claimed in claim 1, wherein said acquired frequency response data comprises current data as a function of frequency resulting from the applied frequency sweep (see Kajouke; para 39).

Re claim 4, Kajouke in view of Ambrosio in view of Nojima teaches the method as claimed in any one of claim 1, wherein:
applying the small signal frequency sweep comprises applying multiple small signal frequency sweeps at different DC offset levels (see Kajouke; para 40;); and
acquiring frequency response data comprises acquiring frequency response data for each of said multiple small signal frequency sweeps (see Nojima; col 10 lines 1-30).

Re claim 5, Kajouke in view of Ambrosio in view of Nojima teaches the method as claimed in claim 1, further comprising:
applying a DC magnetising pulse and repeating said frequency sweep applying and frequency response data acquiring steps (see Kajouke; para 34 and 39).

Re claim 6, Kajouke in view of Ambrosio in view of Nojima teaches the method as claimed in claim 1, further comprising repeating said frequency sweep applying and frequency response data acquiring steps periodically (see Kajouke; para 40).

Re claim 7, Kajouke in view of Ambrosio in view of Nojima teaches the method as claimed in claim 6, further comprising determining whether a change in said frequency response data is indicative of a significant performance change (see Kajouke; para 40).

Re claim 8, Kajouke in view of Ambrosio in view of Nojima teaches the method as claimed in claim 1, wherein said parameters include one or more of a minimum (see Ambrosio; para 45), an optimum ) and a maximum switching frequency of said inverter (see Ambrosio; para 45).

Re claim 9, Kajouke in view of Ambrosio in view of Nojima teaches the method as claimed in claim 1, wherein said output filter is a sine filter (see Ambrosio; low-pass filter; para 20 and claim 3).

Re claim 10, Kajouke teaches (Figures 1-2) a motor drive system comprising (para 34) an inverter stage (108 and 204), a control module (116), wherein the control module is configured to set parameters of the motor drive system depending on a measured frequency performance of the motor drive system (para 45; “resonant frequency detection process 300 identifies a resonant frequency on the bus, the resonant frequency detection process 300 continues by updating the control scheme for the inverter module”), wherein the frequency performance is measured in response to applying a small signal frequency sweep to the motor drive system (para 39); 
but fails to explicitly teach and an output filter; 
and wherein applying the small signal frequency sweep comprises applying a voltage signal to the motor.
Ambrosio teaches (Figure 2A) and an output filter (46, para 35).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Kajouke with that taught by Ambrosio to filter unwanted switching voltages (see Ambrosio, para 20).
Kajouke in view of Ambrosio does not teach or suggest and wherein applying the small signal frequency sweep comprises applying a voltage signal to the motor.
However, Nojima teaches (Figure 1) and wherein applying the small signal frequency sweep comprises applying a voltage signal to the motor (col 9 lines 59-67; the signal can be a voltage signal).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Kajouke with that taught by Ambrosio further with that taught by Nojima to control the speed of the motor based on the feedback (see Nojima, col 6 line 1).

Re claim 11, Kajouke in view of Ambrosio in view of Nojima teaches the motor drive system as claimed in claim 10, wherein the small signal frequency sweep is applied under the control of said control module (see Nojima; col 9 lines 59-67). 

Re claim 12, Kajouke in view of Ambrosio in view of Nojima teaches the motor drive system as claimed in claim 10, further comprising a cable connecting an output of the inverter stage to a motor (see Kajouke; Figure 2).

Re claim 13, Kajouke in view of Ambrosio in view of Nojima teaches the motor drive system as claimed in claim 10, wherein said parameters include one or more of a minimum (see Ambrosio; para 45), an optimum and a maximum switching frequency of said inverter stage (see Ambrosio; para 45).

Re claim 14, Kajouke in view of Ambrosio in view of Nojima teaches the motor drive system as claimed in claim 10, wherein said output filter is a sine filter (see Ambrosio; low-pass filter; para 20 and claim 3).

Re claim 16, Kajouke in view of Ambrosio in view of Nojima teaches the method as claimed in claim 2, wherein said acquired frequency response data comprises current data as a function of frequency resulting from the applied frequency sweep (see Nojima; col 9 lines 59-67).

Re claim 17, Kajouke in view of Ambrosio in view of Nojima teaches the method as claimed in claim 2, wherein:
applying the small signal frequency sweep comprises applying multiple small signal frequency sweeps at different DC offset levels (see Kajouke; para 39 and 40); and
acquiring frequency response data comprises acquiring frequency response data for each of said multiple small signal frequency sweeps (see Kajouke; para 39 and 40).

Re claim 18, Kajouke in view of Ambrosio in view of Nojima teaches the method as claimed in claim 3, wherein:
applying the small signal frequency sweep comprises applying multiple small signal frequency sweeps at different DC offset levels (see Kajouke; para 39 and 40); and
acquiring frequency response data comprises acquiring frequency response data for each of said multiple small signal frequency sweeps (see Kajouke; para 39 and 40).

Re claim 19, Kajouke in view of Ambrosio in view of Nojima teaches the method as claimed in claim 2, further comprising:
applying a DC magnetising pulse and repeating said frequency sweep applying and frequency response data acquiring steps (see Kajouke; para 39 and 40).

Re claim 20, Kajouke in view of Ambrosio in view of Nojima teaches the method as claimed in claim 3, further comprising:
applying a DC magnetising pulse and repeating said frequency sweep applying and frequency response data acquiring steps (see Kajouke; para 39 and 40).



Claim 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajouke (US 2010/0188071) in view of Nojima et al. (US 5,644,199).

Re claim 15, Kajouke teaches (Figures 1-2) a control method comprising:
applying a small signal frequency sweep to a motor drive system (para 34); 
acquiring frequency response data in response to said frequency sweep in order to determine resonances in the motor drive system (para 39); and
setting parameters of the motor drive system depending on the acquired frequency response data (para 45; “resonant frequency detection process 300 identifies a resonant frequency on the bus, the resonant frequency detection process 300 continues by updating the control scheme for the inverter module”);
but fails to explicitly teach wherein applying the small signal frequency sweep comprises applying a voltage signal to the motor.
Nojima teaches (Figure 1) wherein applying the small signal frequency sweep comprises applying a voltage signal to the motor (para 34 and 39; controller 206 generates an injection voltage and sweep the voltage signal from a first frequency to a second frequency).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Kajouke with that taught by Nojima to control the speed of the motor based on the feedback (see Nojima, col 6 line 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846